Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 1–6 are blurry and do not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant includes headers that do not conform to the required headings below:
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–15 are Aylon et al. (USPN 10352476 B2) is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Johnson et al. (US PGPub 20210140151 A1).
Regarding Claim 1, Aylon discloses an air release valve monitoring system, comprising: an air release valve assembly, the air release valve assembly comprising: an air release valve (114), and at least a first sensor (120)connected to the air release valve (Fig. 1B), the first sensor is adapted to monitor at least one physical characteristic of the air release valve (Col. 5, Lines 14–44); an IPCT (information processor and cloud transceiver) coupled to the air release valve assembly (Col. 2 Lines 53–64 and Col. 3, Lines 26–40); the IPCT obtains at least a first reading from the at least first sensor (Col. 5, Lines, 20–25, where the valve sends signals based off of a sensor reading, Col. 6, Lines 8–18, the transceiver sends the information based upon the signals), but does not explicitly disclose comparing values to determine whether there is an issue.
Johnson teaches comparing the first reading from the at least first sensor and compares the first reading with a prestored value in order to determine if the reading is outside of the acceptable parameters.  Para. 58.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the sensor of Aylon with a capability of determining if there is a deviation as taught by Johnson in order to determine if there is an error.
The Aylon–Johnson combination teaches flagging the first reading when the first reading is outside the prestored value (Johnson Para. 58.); a server in communication with the IPCT across a network (Aylon 254), the server for receiving the first reading, and processing the first reading (Aylon Col. 6, Lines 19–25, where the server process signals); and the server is adapted to generate a first notification (Johnson Para. 58.), the first notification for communication to at least a first user device (Aylon Col. 5, Lines 62–67 through Col. 6, Lines 1–7).  
Regarding Claim 2,the Aylon–Johnson combination teaches the flagged reading represents warnings related to unsafe operation that is transmitted to a user device via a communication network.  The Aylon–Johnson combination is capable of generating a signal in the event of an error, as discussed above.  Johnson Para. 58.  That error could be any number of things including an unsafe operation.  Here, Aylon’s invention includes a sewage system (Col. 1, Lines 16–17) which can generate an unsafe condition if there was a leak.  The combination of Aylon and Johnson, results in a sewage system that has a means to detect an unsafe condition.
Regarding Claims 3–5,the Aylon–Johnson combination teaches the first sensor is a moisture sensor, or is a water sensor or is a pressure sensor.  Johnson Para. 32.
Regarding Claim 6,the Aylon–Johnson combination teaches a second sensor (Aylon Col. 2, Lines 29–34, where a single valve can have one or more sensors), the second sensor being a pressure sensor (Johnson Para. 32).  
Regarding Claim 7,the Aylon–Johnson combination teaches a third sensor (Aylon Col. 2, Lines 29–34, where a single valve can have one or more sensors), the third sensor being either a temperature sensor or a flow sensor (Johnson Para. 32).  
Regarding Claim 8,the Aylon–Johnson combination teaches a location-determining device (Johnson Para. 31, 150 which locates the leak).  
Regarding Claim 9,the Aylon–Johnson combination teaches receiving a moisture data, a pressure data, and a location data in the IPCT (Johnson Para. 32); communicating the moisture data, pressure data and location data to the server across the network (Aylon Col. 5, Lines 62–67 through Col. 6, Lines 1–7).  
Regarding Claim 10,the Aylon–Johnson combination teaches the first sensor is coupled to the air release valve assembly, but does not disclose the first sensor at an angle ranging between 22 and 45 degrees to vertical.  
It would have been obvious to one having ordinary skill in the art before the time of filing to locate the sensor according to user needs, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).  Here, design and location restraints can affect the construction of a valve.  Thus, location the sensor depends upon the user’s design.
Regarding Claim 11,the Aylon–Johnson combination teaches the air release valve comprises a housing having a float, a guide barrel, a nozzle seat, and a sealing cap for the nozzle seat (Aylon Fig. 4B).  
Regarding Claim 12, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly the method steps recited in claim 12 are necessarily those performed when making and/or using the device of the Aylon–Johnson combination.
Regarding Claim 13, the structural limitation of the apparatus described in the method is recited in Claim 2.  Accordingly the method steps recited in claim 12 are necessarily those performed when making and/or using the device of the Aylon–Johnson combination.
Regarding Claim 14, the structural limitation of the apparatus described in the method is recited in Claims 8–9.  Accordingly the method steps recited in claim 14 are necessarily those performed when making and/or using the device of the Aylon–Johnson combination.
Regarding Claim 15, the Aylon–Johnson combination teaches the server generates a notification (Aylon Col. 6, Lines 19–25, where the server process signals) for at least a first technician and sends the notification to the user device associated with the first technician (Johnson Para. 58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shoval (USPN 9261201 B2), Halvorson et al. (USPN 9657859 B2), Perkins (USPN 6276390 B1) and Katzman et al. (USPN) disclose a purge valve, Howard (US PGPub 20130085619 A1), Radomsky et al. (US PGPub 20080156121 A1), Arcella et al. (USPN 5329465 A) and Wanielista et al. (WO 2005026053 A2) disclose a monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753